          Case 7:21-mj-04391-UA Document 17 Filed 08/02/21 Page 1 of 1




                                       JOSEPH A. VITA
                                    ATTORNEY AT LAW
                                       52 Irenhyl Avenue
                                 Port Chester, New York 10573
                                     Telephone 914-939-5401
                                        Fax 914-937-3950
                                    Email Joev63542@aol.com
VIA ECF

Hon. Judith C. McCarthy
United States Magistrate Judge
United States District Court
300 Quarropas Street
White Plains, New York 10601

Re: USA v. Rashaad Harcum; 21 Mag. 4391

Dear Judge McCarthy:

       I represent Mr. Harcum as CJA counsel. He is charged by complaint with a violation of
21 USC 841(a)(1) and 924(c)(2). On May 10, 2021, Mr. Harcum was ordered released on a
bond which restricted his travel to the SDNY, EDNY and District of New jersey for Court
appearances only. On July 28, 2021, your Honor issued a 3 rd Order of Continuance adjourning
the matter until August 25, 2021. Mr. Harcum has been in full compliance with his release
conditions.

        With no objection from either the Government by AUSA T. Josiah Pertz or Pretrial
Services by Officer Andrew Abbott, Mr. Harcum is requesting permission to travel out of district
for business purposes. He is requesting that his conditions of release be modified to permit him
to travel to Florida; to leave from New York on 8-13-21 and return 8-19-21. Mr. Harcum is a
commercial rap artist performing under the name “Sha Hef.” He is scheduled to perform on 8-
14-21 at 2020 NW Miami Ct-101, Miami, FL 33127 and participate in a “meet and greet” on 8-
16-21. The Promotor/Sponsor is a clothing line company called “Damned.” The promotor will
be paying a fee for the performance and meet and greet and covering flight arrangements. Mr.
Harcum will be staying at his parents’ home at 201 Preserve Court, West Palm Florida during his
stay. He will review all matters and keep in touch with his pretrial service officer throughout the
period of his travel. I will be happy to provide any additional information or documentation that
the Court may require in connection with this request for travel authorization. Thank you for
considering this request.
                                                     APPLICATION GRANTED. The Clerk of the
                                                     Court is respectfully requested to terminate the
Respectfully submitted,
/S/ Joseph A. Vita                                   motion at ECF No. 16.

                                                    Dated: August 2, 2021
Joseph A. Vita

Cc: AUSA T. Josiah Pertz
    Pretrial Service Officer Andrew Abbott
